Citation Nr: 0111350	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include squamous cell carcinoma, claimed as due to mustard 
gas exposure.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  He is represented in this matter by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of 
February 1995, by the Huntington, West Virginia, Regional 
Office (RO), which denied the veteran's claim seeking service 
connection for a skin disorder, to include squamous cell 
carcinoma, claimed as due to mustard gas exposure.  The 
notice of disagreement as to that determination was received 
in August 1995.  The statement of the case was issued in 
March 1996, and the veteran's substantive appeal was received 
later in March 1996.  

The Board notes that, in his substantive appeal, the veteran 
requested a hearing on appeal before a traveling Member of 
the Board.  Subsequently, a hearing before a VA Hearing 
Officer at the RO was scheduled in August 1996.  Notification 
of the scheduled hearing was sent to the veteran in a letter 
dated in April 1996.  The record indicates that the veteran 
canceled the scheduled hearing.  The record further indicates 
that the veteran subsequently submitted a written withdrawal 
of his request for a hearing before a Member of the Board.  
The veteran's withdrawal was received in February 1999.  

In May 1999, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case was issued in September 
2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The record does not contain competent evidence that the 
veteran experienced full-body exposure to nitrogen or sulfur 
mustard or Lewisite during his active military service.  

3.  The veteran's skin disorder, including squamous cell 
carcinoma, is not due to disease or injury in service, and is 
not shown by any competent clinical evidence to be related to 
any incident, injury, or disease during service, including 
exposure to mustard gas.  



CONCLUSION OF LAW

The veteran's skin disorder, including squamous cell 
carcinoma, was not incurred in or aggravated by active 
service, nor may its incurrence in service on the basis of 
mustard gas exposure be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991 & Supp. 2000), Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5103A(f), 5107); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The record reflects that the veteran served on active duty 
from October 1943 to December 1945.  The service records show 
that the veteran served with the 99th Naval Construction 
Battalion, and he was subsequently assigned to the Naval 
Training station in Bainbridge, Maryland.  The service 
medical records are negative with respect to any complaints 
or findings of a skin disorder, to include carcinoma.  

Medical evidence of record, dated from the 1940's through the 
1960's, reflects clinical evaluation and treatment for an 
unrelated gastrointestinal problem.  These records do not 
reflect any complaint or treatment for a skin disorder, to 
include skin cancer.  

In April 1993, the RO received a claim from the veteran 
seeking service connection for exposure to mustard gas in 
service.  The veteran indicated that he went through testing 
in Hawaii in 1944-1945 while he was attached to the 99th 
Construction Battalion.  In a subsequent statement dated in 
May 1993, the veteran specifically contended that he later 
developed skin cancer as a result of exposure to mustard gas 
while training in Hawaii.  The veteran reported that his gas 
mask leaked during his training, but he was not treated for 
that incident during service.  

Received in May 1993 were private treatment reports dated 
from April 1947 to April 1993, which show that the veteran 
received clinical attention, surgical removal, and treatment 
for multiple skin lesions on various parts of the body, 
variously diagnosed as basal carcinoma, solar (actinic) 
keratosis, and squamous cell carcinoma.  A private treatment 
report received in September 1994 indicates that the veteran 
underwent biopsy of a lesion on the right aspect of the neck, 
diagnosed as basal cell carcinoma.  

Received in August 1995 were private treatment reports from 
the veteran's employer dated from May 1952 to June 1995, 
which show that the veteran received treatment for various 
disabilities, including skin cancer.  In September 1982, the 
veteran was diagnosed with and underwent excision of a lesion 
behind the right ear and under his chin.  The pertinent 
diagnosis was probable skin carcinoma.  A treatment report 
dated in November 1982 reflects a diagnosis of squamous cell 
carcinoma, right ear.  

In a Report of Contact (VA Form 119), dated October 13, 1995, 
it was noted that the person contacted checked the list of 
names regarding exposure to mustard gas, but the veteran's 
name was not on the list.  It was also noted that development 
was being undertaken to the United States Army Chemical and 
Biological Defense Agency.  In response to a request for 
information from the Department of Veterans Affairs (VA), in 
October 1995, the United States Army Chemical and Biological 
Defense Command (CBDCOM) indicated that it was unable to 
provide any information relating to the veteran's claim.  It 
was recommended that VA contact the Department of the Navy, 
as the veteran was a member of that service.  

In a January 1997 statement, a fellow serviceman indicated 
that he was also exposed to mustard gas, while stationed at 
Camp Wheeler in Georgia during basic training.  He described 
the symptoms that he was currently experiencing, and he 
reported that doctors felt his condition was due to mustard 
gas exposure or a tropical disease incurred in the 
Philippines.  

In June 1999, the RO wrote to the Information Services Branch 
of the Naval Research Laboratory (NRL), Department of the 
Navy, for verification of exposure to mustard gas with regard 
to the veteran.  The RO provided the veteran's name and 
service number, place and date of claimed exposure, and a 
copy of the veteran's separation record.  Later that month, 
the RO received a reply from the NRL, which advised the RO 
that a thorough search of NRL records had not located the 
veteran's surname in the NRL chemical warfare documents.  

In correspondence received from the Department of Defense 
Manpower Data Center dated and received in July 1999, it was 
noted that that organization maintained a database of 
confirmed and/or possible exposure, during World War II, to 
mustard gas and Lewisite during testing programs, production, 
storage, or transportation.  The veteran's name was not in 
the database.  It was noted that the veteran participated in 
standard chemical warfare defense training which was required 
as a part of military basic, unit, and other training 
programs.  It was also noted that records were not maintained 
on that training because it was considered routine, and 
research had not indicated a causal relationship between 
training exercises and adverse health conditions.  It was 
further noted that the Bureau of Naval personnel Liaison 
Office in St. Louis, Missouri, was unable to locate records 
pertaining to the veteran at NPRC, utilizing the social 
security number and service number provided.  

In a statement in support of claim, dated in July 1999, the 
veteran indicated that his recollection of location and dates 
of training was vague; he stated that the training took place 
in the spring of 1944-1945.  The veteran reported that the 
training was conducted by Army personnel at an unknown 
location on the Island of Hawaii.  He related that, after 
they had received initial training on the proper use of a gas 
mask, they entered a chamber; he noted that his mask was not 
properly sealed, permitting some gas to leak in.  He stated 
that, after the training, he was in considerable pain and had 
burning in his face, eyes, nose, and throat, but he never 
sought any treatment.  Attached to this letter was a copy of 
the 99th United States Naval Construction Battalion history 
book.  

Received in September 1999 was a statement from a fellow 
serviceman, dated in June 1996, who stated that he was 
stationed in Oahu off and on during the period from 1944 to 
1945,in preparation for the Leyte Island Campaign.  He was 
attached to Company K, 17th Infantry, 7th Battalion.  This 
individual recalled taking mustard gas training; he stated 
that the mustard gas smelled like garlic, while the Lewisite 
smelled like geraniums.  He noted that they were given 
instruction on how to use the gas masks and protective 
clothing; however, he was unable to remember where the 
training took place.  

Of record is a statement from Vincent A. Transano, Ph.D., 
identified as a Command Historian, dated in March 2000, who 
sated that the 99th Naval Construction Battalion had NCB 
training (nuclear, chemical, biological) in August 1944 while 
the unit was stationed in Hawaii.  He stated that they had no 
record of which individuals participated in the training, or 
the exact nature of the training.  Attached to this letter 
was a chronology of the 99th Naval Construction Battalion, 
and the NCB training report for August 1944 while the unit 
was in Hawaii.  

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  Where there is a chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

The regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2000).  Malignant tumors are one of the chronic 
diseases for which the presumption is granted.  38 C.F.R. 
§ 3.309(a) (2000).  

With regard to the theory of service incurrence, that the 
veteran was exposed to vesicant agents in service, 38 C.F.R. 
§ 3.316 is controlling.  That regulation provides:

(a)  Except as provided in paragraph (b) of 
this section, exposure to the specified 
vesicant agents during active military service 
under the circumstances described below, 
together with the subsequent development of 
any of the indicated conditions, is sufficient 
to establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers:  
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma 
of the skin.

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b)  Service connection will not be 
established under this section if the claimed 
condition is due to the veteran's own willful 
misconduct (see § 3.301(c)) or there is 
affirmative evidence that establishes a 
nonservice-related supervening condition or 
event as the cause of the claimed condition 
(see § 3.303).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
As we discussed in our Remand decision of May 1999, in the 
case of Pearlman v. West, 11 Vet.App. 443 (1998), the United 
States Court of Appeals for Veterans Claims addressed the 
application of 38 C.F.R. § 3.316 in determining the well-
groundedness of claims based upon asserted exposure to 
mustard gas and similar chemicals.

However, the United States Congress has recently passed, and 
the President signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114, Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  Based upon the extensive development of the 
record, the Board concludes that all reasonable efforts have 
been made to compile a complete record for our decision, 
including the development undertaken pursuant to our May 1999 
Remand, and that the veteran has had adequate notice of the 
evidence needed to substantiate his claim.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Even without the well-grounded-claim 
requirement, a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

As noted above, the veteran avers that he suffers from 
squamous cell carcinoma of the skin as secondary to exposure 
to mustard gas in service.  It is noteworthy that squamous 
cell carcinoma of the skin is listed in the above regulation 
as a disorder for which service connection may be established 
if there was full-body exposure to mustard gas during 
service.  The veteran has averred in statements that he 
believes he was exposed to mustard gas while undergoing 
training for defense in gas attack while stationed in Hawaii 
in 1944, and perhaps while stationed at Bainbridge, Maryland.  
The veteran noted that his gas mask was not properly sealed 
when he entered the gas chamber allowing some gas to get 
inside.  He avers that, after the test, he experienced pain 
in his face, eyes, and nose, with a burning sensation in his 
throat.  He has stated that, after getting out in the air, 
the symptoms cleared up, and he never sought treatment 
thereafter.  

The Board notes that we remanded this case to the RO for 
further development in May 1999.  The Board requested that 
the RO obtain any additional service personnel and service 
medical records from the National Personnel Records Center 
(NPRC), treating the case as one involving possible exposure 
to mustard gas; that the RO obtain any additional records in 
existence pertaining to the veteran's assignment at the 
Bainbridge Naval Training Station; and that it request 
information from the Naval Research Laboratory.  The record 
reveals that the RO, in June 1999, received a letter from the 
NRL indicating that that organization had not located the 
veteran's surname in the chemical warfare notebooks.  Also in 
July 1999, the Defense Manpower Data Center indicated that, 
while the veteran participated in standard chemical warfare 
defense training which was required as part of military basic 
training, research had not indicated a causal relationship 
between training exercises and adverse health conditions.  It 
was also noted that NPRC had not found any records pertinent 
to the veteran.  

Applying the above law to the facts of this case, the Board 
notes that the veteran has been diagnosed as having a skin 
disorder, occasionally diagnosed as squamous cell carcinoma.  
However, there is affirmative evidence of record that 
establishes that he did not experience full-body exposure to 
nitrogen or sulfur mustard or Lewisite during his active duty 
service, either in Hawaii or while at the Naval Training 
station in Bainbridge, Maryland.  The Board acknowledges 
that, at those locations, it is likely that the veteran 
underwent routine chemical exposure training involving gas 
chambers; however, there is no military confirmation that the 
training consisted of full-body exposure or exposure to 
vesicant agents.  Under the circumstances, the Board finds 
that criteria for presumptive service connection for squamous 
cell carcinoma of the skin as a result of exposure to 
nitrogen or sulfur mustard or Lewisite have not been met.  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

As the evidence of record does not establish that the veteran 
was exposed to any of the vesicant agents listed in 38 C.F.R. 
§ 3.316, including mustard gas, during his period of active 
service, the Board is unable to extend the presumption of 
service connection for the veteran's skin disorder, to 
include squamous cell carcinoma of the skin, as secondary to 
exposure to mustard gas.  

Notwithstanding the foregoing, we recognize that the United 
States Court of Appeals for the Federal Circuit has 
determined that other presumptive provisions of law, relative 
to potential exposure to Agent Orange and ionozing radiation, 
do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Thus, service 
connection may still be established for squamous cell 
carcinoma of the skin, without regard to a legal presumption, 
if the evidence shows actual causation, where all the 
evidence establishes that the veteran's skin cancer was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

As noted above, the veteran has presented competent medical 
evidence that he has been diagnosed with squamous cell cancer 
of the skin.  However, the veteran has not submitted 
competent medical evidence relating his currently diagnosed 
skin disorder, including squamous cell carcinoma of the 
skin,to any in-service injury or disease.  A review of the 
available service medical records reveals no complaints of, 
or treatment for, skin cancer.  In addition, the Board notes 
that there is no evidence available to confirm the presence 
of carcinoma within the initial post-service year, which 
would permit a finding of service incurrence of a malignant 
tumor on the basis of a statutory presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran avers that his skin condition recurred 
continuously following the claimed in-service exposure to 
mustard gas.  But, with all due respect, the medical evidence 
of record does not support his assertion.  Rather, the 
earliest medical evidence of record shows that the veteran 
was diagnosed with squamous cell carcinoma of the skin in 
1982, which is more than 37 years after his discharge from 
active service.  The evidentiary record is devoid of any 
medical opinion, statement, or evidence linking the veteran's 
squamous cell carcinoma of the skin to his active service.  
In sum, there is no competent medical evidence of record 
which establishes a nexus between the present skin disorder 
and service.  

Although the veteran currently asserts that he has a skin 
disorder which originated during service, there is no 
supporting medical evidence to substantiate his claim.  See 
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  It is clear, 
from extensive precedent, that neither the veteran nor the 
Board is competent to render a medical opinion linking 
present disability to service many years ago.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  See also Routen v. Brown, 
10 Vet.App. 183, 186 (1997)
("a lay person is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  We have carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is any doubt as to any 
material issue.  38 U.S.C.A. § 5107(b) (West 1991), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(b)).  Therefore, 
the veteran's claim for service connection for a skin 
disorder, including squamous cell carcinoma, must be denied.  


ORDER

Entitlement to service connection for a skin disorder, 
including squamous cell carcinoma, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

